It appears from the certificate of appeal in this case that this appellant was tried and convicted for the offense of murder in the second degree on October 29, 1924. On October 31, 1924, he was sentenced to 12 years' imprisonment in the penitentiary. From the judgment of conviction an appeal was taken to this court. The certificate of appeal bears indorsement of having been filed here on November 7, 1924. Nothing has been done to perfect the appeal. No transcript has been sent up, and, the sentence being for more than 10 years, this appellant is necessarily in confinement, and has been for more than a year, waiting the result of his appeal to this court. As stated, no effort has been made to perfect the appeal. It is now submitted on motion to dismiss. The motion is granted.
Appeal dismissed.